IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION

JENNIFER OWEN, )
Plaintiff,

V. Case No. 7:17cv205
COUNTY OF FRANKLIN, VIRGINIA 5
and
)
ROBERT ANDREW MORRIS, )
Defendant.

STIPULATION OF DISMISSAL
The parties, by counsel, stipulate to the dismissal of this action with prejudice and with

all parties to bear their own costs.
COUNTY OF FRANKLIN, VIRGINIA

By: /s/ Jim H. Guynn, Jr.

Jim H. Guynn, Jr. (VSB #22299)

Julian F. Harf (VSB #90775)

Guynn, Waddell, Carroll & Lockaby, P.C.
415 S. College Avenue

Salem, Virginia 24153

Phone: 540-387-2320

Fax: 540-389-2350
jimg@guynnwaddell.com
julianh@guynnwaddell.com

Counsel for Defendant Franklin County

 

 

ROBERT ANDREW MORRIS

By: /s/ Johneal M. White

Melissa W. Robinson (VSB #29065)

Johneal M. White (VSB #74251)

Glenn Robinson Cathey Memmer & Skaff, PLC
400 Salem Avenue, S.W. Suite 100

Roanoke, Virginia 24016

1

Case 7:17-cv-00205-GEC-RSB Document172 Filed 05/09/19 Page 1of2 Pageid#: 1269
Phone: 540-767-2200
Fax: 540-767-2220
mrobinson@glennrob.com

jwhite@glennrob.com
Counsel for Defendant Robert Andrew Morris

JENNIFER OWEN

By: /s/ Terry N. Grimes

Terry N. Grimes (VSB #24127)
320 Elm Avenue, SW
Roanoke, Virginia 24016-4002
Phone: 540-982-3711

Fax: 345-6572
tgrimes@terryngrimes.com
Counsel for Plaintiff

Thomas E. Strelka (VSB #75488)
Brittany M. Haddox (VSB #86416)
Strelka Law Office, PC
Warehouse Row, Suite 330

119 Norfolk Avenue, SW
Roanoke, Virginia 24011

Phone: 540-283-0802

Fax: 888-338-0125
thomas@strelkalaw.com
brittany@strelkalaw.com
Counsel for Plaintiff

Melvin E. Williams (VSB #43305)
Meghan A. Strickler (VSB #88556)
Mel Williams PLC

1320 Third Street, SW

Roanoke, Virginia 24016

Phone: 540-266-7800

Fax: 540-206-3857
mel@melwilliamslaw.com

meghan@melwilliamslaw.com
Counsel for Plaintiff

2

Case 7:17-cv-00205-GEC-RSB Document172 Filed 05/09/19 Page 2 of 2 Pageid#: 1270
